Citation Nr: 0009787	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-20 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as schizoaffective disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to 
December 1993.

This appeal arose from an October 1998 rating decision of the 
Montgomery, Alabama, Department of Veteran Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In December 1998, the veteran and her 
representative were issued a supplemental statement of the 
case which confirmed the denial of the benefit sought.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), has held that if a 
claimant for VA benefits fails to submit a well grounded 
claim, VA is under no duty to assist the claimant "in 
developing the facts pertinent to the claim."  38 U.S.C.A. 
§ 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1996).  The veteran's 
representative contends that, subsequent to the Court's 
decisions pertaining to this issue, the VA expanded its duty 
to assist the veteran in developing evidence to include the 
situation in which the veteran has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, Para.1.03(a), and Part IV, Chapter 2, 
Para.2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and that this requirement is binding 
on the Board.  The Board, however, is required to follow the 
precedent opinions of the Court.  38 U.S.C.A. § 7269; see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well grounded.  See Morton v. West, No. 
96-1517 (U. S. Vet. App. July 14, 1999)  The Board is not 
bound by an administrative issuance that is in conflict with 
binding judicial decisions, and the Court's holdings on the 
issue of the VA's duty to assist in connection with the well 
grounded claim determination are quite clear.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 19.5.  The 
Board has determined, therefore, that, in the absence of a 
well grounded claim, the VA has no duty to assist the veteran 
in developing her case.


FINDING OF FACT

The veteran has not been shown to suffer from an acquired 
psychiatric disorder, diagnosed as schizoaffective disorder, 
which can be related to her period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for an acquired psychiatric 
disorder, diagnosed as schizoaffective disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If she has not 
presented a well grounded claim, her appeal must fail and 
there is no duty to assist her further in the development of 
her claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that her claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

The veteran's service medical records are completely silent 
as to any complaints of or treatment for a psychiatric 
disorder.  Both the April 1989 entrance examination and the 
October 1993 separation examination found her to be 
psychiatrically normal.

The veteran was admitted to a private facility in March 1997 
for an acute psychotic episode.  No prior history was noted.  
She indicated that this had been coming on for several weeks; 
in fact, she had been seen two weeks before for the treatment 
of a panic attack.  She indicated that her problems had begun 
after she had left service.  She was treated with Zoloft and 
Haldol.  By her discharge, her auditory hallucinations had 
essentially ceased, except for in the morning.  Her mood was 
good and there was no significant depression.  The diagnoses 
were schizophreniform disorder versus schizoaffective 
disorder.

The veteran was then treated on an outpatient basis for 
schizoaffective disorder between April 1997 and December 
1997, when she was re-hospitalized.  At the time of her re-
admission, she was noted to have decompensated considerably.  
She complained of "bad" hallucinations and a fear of losing 
control.  She reported that her initial breakdown had 
occurred in March 1997.  Her speech was goal directed and she 
reported auditory hallucinations.  She also referred to 
paranoid ideas, stating her belief that people from the 
military were after her.  There was no indication of suicidal 
or homicidal ideation.  The Axis I diagnosis was 
schizoaffective disorder, depressed type; the Axis II 
diagnosis was personality disorder, not otherwise specified, 
with borderline traits.  A January 1998 outpatient record 
noted that her condition had improved.  Her affect was 
blunted, her speech displayed regular rate and rhythm and she 
was coherent.  

In April 1998, the veteran's sister submitted a statement in 
which she indicated that the veteran had exhibited signs of 
paranoia and depression in 1992.  She also claimed that she 
had lost weight and was nervous.  Her appearance had also 
reportedly changed; her sister stated that her eyes were 
sunken and black and she was fidgety and seemed sleep 
deprived.  She indicated that her problems had begun after 
she had been sent to Florida and that she then deteriorated 
after her separation.  She finally realized that she needed 
help after her breakdown in 1997.  Her sister-in-law 
indicated that about five years before the veteran had begun 
to get paranoid; she thought that her apartment was bugged 
and that Naval officers were following her.  She had also 
lost weight and appeared to be tired.

A statement from the veteran's social worker in April 1998, 
noted that she had been seen since March 1997, at which time 
she was diagnosed with schizoaffective disorder.  Based upon 
her report of her symptoms, her illness had appeared to have 
begun in the Navy.  She displayed sleeplessness and 
hyperreligiosity.

VA examined the veteran in June 1998.  She stated that she 
had begun to hear voices in 1993 or 1994, after her release 
from service.  They got worse in 1997 while she was in 
school.  The mental status examination noted that she had 
paranoid delusions with auditory hallucinations.  She had 
suicidal ideation but no current plan.  While she was fully 
oriented, her judgment, memory, concentration and abstract 
thinking were severely impaired.  Her speech was slow and her 
affect was flat.  The diagnosis was chronic, severe 
schizoaffective disorder.

In November 1998, the veteran submitted a statement from the 
reverend at the Baptist Church, who indicated that he had 
known the veteran since 1992.  She had told him that people 
in the Navy had harassed her, and that she was afraid that 
people had gotten into her apartment and drugged her food.  
She had accepted the Lord as her Savior and would try to 
witness to her co-workers, which they did not like.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the objective evidence of record 
indicates that the veteran has been diagnosed as suffering 
from schizoaffective disorder; thus, the evidence shows the 
existence of a current disability.  However, there is no 
indication that any such disorder was present in service.  
Therefore, there is no suggestion of the presence of a 
disease in service.  Moreover, the evidence shows that her 
schizoaffective disorder was not objectively demonstrated 
until 1997, more than one year following her separation.  
Therefore, there is no indication that this disorder had 
manifested to a compensable degree within one year of her 
discharge.  While the veteran had submitted statements from 
lay individuals that suggested that her symptoms had begun in 
service, they are not competent, as laypersons, to render 
opinions as to medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, the veteran herself has 
stated on more than occasion that her symptoms had begun 
after her separation from active duty.  As a consequence, the 
veteran has failed to present evidence of a well grounded 
claim for service connection for an acquired psychiatric 
disorder.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that the application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as schizoaffective disorder, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

